   Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


ALEXANDER STROSS,

                Plaintiff,

     v.

HEARST COMMUNICATIONS, INC., THE
HEARST CORPORATION, HEARST
NEWSPAPERS, LLC, HEARST NEWSPAPERS       Civil Action No. 5:18-cv-01039-JKP-RBF
II, LLC, HEARST SEATTLE MEDIA, LLC,
HEARST MEDIA SERVICES CONNECTICUT,
LLC, EDWARDSVILLE PUBLISHING
COMPANY, LLC, MIDLAND PUBLISHING
COMPANY, LLC, and HURON PUBLISHING
COMPANY, LLC,

                Defendants.



DEFENDANTS’ OPPOSITION TO PLAINTIFF’S AMENDED OBJECTIONS TO THE
MAGISTRATE JUDGE’S ORDER GRANTING IN PART DEFENDANTS’ MOTION TO
 EXCLUDE THE EXPERT REPORT AND TESTIMONY OF ELLEN BOUGHN, AS
                           CLARIFIED
                                           Jonathan R. Donnellan
                                           Ravi V. Sitwala
                                           Nathaniel S. Boyer
                                           Nina Shah (admitted pro hac vice)
                                           The Hearst Corporation
                                           Office of General Counsel
                                           300 West 57th Street, 40th Floor
                                           New York, NY 10019
                                           Tel: (212) 649-2030
                                           Fax: (212) 649-2035
                                           jdonnellan@hearst.com
                                           rsitwala@hearst.com
                                           nathaniel.boyer@hearst.com
                                           nina.shah@hearst.com

                                           Attorneys for Defendants
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 2 of 11




       Defendants respectfully submit this response in opposition to Plaintiff Alexander Stross

(“Plaintiff”)’s Amended Objections to the Magistrate Judge’s Order Granting in Part

Defendants’ Motion to Exclude the Expert Report and Testimony of Ellen Boughn, as Clarified.

See ECF No. 114 (the “Objections”). In short, Magistrate Judge Farrer correctly excluded the

opinions of Plaintiff’s proffered expert under Daubert as unreliable and more likely to confuse

than assist a factfinder. That conclusion, which falls well within Judge Farrer’s sound discretion,

should not be upset, especially in light of the highly deferential standard of review that applies.

                  I.   PROCEDURAL AND FACTUAL BACKGROUND

       The procedural and factual background of this case is set forth in the parties’ extensive

prior briefing, which Defendants respectfully incorporate by reference. On March 27, 2020,

Defendants filed a “Motion to Exclude the Expert Report and Testimony of Ellen Boughn

Pursuant to Fed. R. Evid. 702,” which the parties fully briefed. On May 14, 2020, the Magistrate

Judge held a telephonic hearing, and ruling from the bench, announced that Defendants’ “motion

to exclude is granted with a written order to follow.” ECF No. 95 at 69:3-4.

       The Court issued its written order on June 8, 2020 (ECF No. 96, the “Order”), granting

Defendants’ Motion “in PART such that Boughn may not testify as an expert as to the fair-

market value of a license for the photographs in question.” Order 6. In its written order, the Court

incorporated the arguments made by Defendants along with its own comments at the hearing and

also provided a non-exhaustive list of reasons for excluding the testimony. Id. at 3. The Court

noted that Boughn’s methodology excluded consideration of Plaintiff’s actual licensing history

for the very works at issue without adequate justification. Id. at 4. It also pointed out that Boughn

failed to account for the viral nature of the images, in that Plaintiff would not have expected the

ultimate popularity of the images at the time of the hypothetical licensing discussion that informs

the fair market value. Id. The Court cited other “red flags” as well, including the huge disparity


                                                  1
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 3 of 11




between the amount made by Defendants from the postings that included the images ($20,000-

$40,000) and the hypothetical license fee that Boughn posits it would have paid (well over

$500,000), and the arbitrary 10% discount applied versus some larger discount. Id. at 5-6.

Defendants offered further reasons that Boughn’s opinion is unreliable in its papers, including,

inter alia, Boughn’s failure to identify a comparable license. The only example Boughn could

offer was when Microsoft paid $125,000 to purchase all rights to the photograph that it used as

the background for over one billion computers and which became the most viewed photograph in

human history; Boughn opines that Defendants would pay more than four times that fee for a

non-exclusive editorial license for web-only rights here. Def. Mot.1 9 n.10.

       On June 30, 2020, the Court issued an Order of Clarification (“Clarification Order”), ECF

No. 104, in response to Defendants’ motion to Judge Farrer seeking clarification of the June 8

Order, ECF No. 99. The Clarification Order granted in part and denied in part the Motion to

Clarify, and also commented on Plaintiff’s objections to the Order, ECF No. 101. It elaborated

that “one of the several independent reasons why Boughn’s [valuation] testimony would only

confuse the jury and not assist it” is that “[t]here is no sound basis” for the expert’s assumption

“that every photo necessarily has an independent economic value that should be added together

with the other photos’ necessary independent economic values to achieve a total.” Clarification

Order 2. Citing to Defendants’ arguments, it pointed out that Plaintiff’s June 22 objections failed

to provide any justification for Boughn’s complete disregard of the fact that “the photos ‘were

marketed as, and typically licensed as, [part of] a group.’” Id. at 3 (quoting Def. Mot. 20). The




1
       “Def. Mot.” refers to Defendants’ Motion to Exclude the Expert Report and Testimony of
Ellen Boughn Pursuant to Fed. R. Evid. 702, ECF No. 92. “Def. Reply” refers to Defendants’
Reply Brief in Further Support of Their Motion to Exclude the Expert Report and Testimony of
Ellen Boughn Pursuant to Fed. R. Evid. 702, ECF No 89.


                                                  2
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 4 of 11




Clarification Order further noted that Plaintiff failed to address the Order’s finding that the

Defendants’ revenue figures “reveal[] how wildly out of sync Boughn’s valuation is with the

economic realities presented,” which “raises one ‘red flag’ among several others.” Id. at 4. In

response, on July 14 Plaintiff filed Amended Objections to the Magistrate Judge’s Order

Granting in Part Defendants’ Motion to Exclude the Expert Report and Testimony of Ellen

Boughn, as Clarified. See ECF No. 114 (the “Objections”). For the reasons set forth below these

Objections should be overruled.

                                  II.    LEGAL STANDARD

       A party’s objections to rulings by a Magistrate Judge on non-dispositive matters, such as

the ruling at issue here, should only be sustained where the ruling was “clearly erroneous or []

contrary to law.” Fed. R. Civ. P. 72(a). This is a “highly deferential standard that requires the

court to affirm the decision of the magistrate judge unless on the entire evidence the court is left

with a definite and firm conviction that a mistake has been committed.” LeJeune v. Cobra

Acquisitions LLC, No. 5:19-CV-0286-JKP, 2020 WL 250560, at *1 (W.D. Tex. Jan. 16, 2020)

(quotations and alterations omitted). “The clearly erroneous standard of review does not entitle

the court to reverse or reconsider the order simply because it would or could decide the matter

differently.” Id. at *2 (citation and quotation marks omitted). “To the contrary, the great

deference owed to the magistrate judge’s findings compels the conclusion that where there are

two permissible views of the evidence, the factfinder’s choice between them cannot be clearly

erroneous.” Id. (citation, quotation marks, and alterations omitted). Similarly, where there is case

law supporting different positions, “it is the essence of discretion to determine which case to

apply when there is no binding authority directly on point,” and a magistrate judge is within his

or her power to exercise that discretion. Id. at *4.




                                                  3
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 5 of 11




                                     III.   ARGUMENT

       There can be no dispute that a court has the discretion under Daubert to exercise a gate-

keeping function to exclude expert evidence that is unreliable or otherwise would not assist a

trier of fact. Here, Judge Farrer properly exercised his discretion to exclude Boughn’s opinions

and offered numerous independently sufficient reasons for doing so. Under the deferential

standard of review applicable here, there is simply no basis to upend the Order.

       Plaintiff initially appears to suggest that problems with the factual basis and sources

relied upon for an expert’s opinion can never justify exclusion—that they categorically go to the

weight the testimony should be accorded. Objections 4. That is wrong. As the numerous cases

cited by Defendants hold, while such challenges often go to weight, when serious enough, they

affect the underlying reliability of the opinion and warrant exclusion. See Def. Mot. 13-14, 19-

20; Def. Reply 1-2. And deciding where that line falls is committed to the discretion of the

Court. See, e.g., Watkins v. Telsmith, Inc., 121 F.3d 984, 988 (5th Cir. 1997) (“District courts

enjoy wide latitude in determining the admissibility of expert testimony, and the discretion of the

trial judge and his or her decision will not be disturbed on appeal unless ‘manifestly

erroneous.’”) (citation and quotation marks omitted).

       Plaintiff further argues that Boughn did not ignore his prior licensing history—she chose

not to consider it because she deemed the licenses to be “not ‘comparable’” and to require her to

engage in “speculation,” because Stross sought attribution in lieu of a fee. Objections 4-5. But,

consistent with Defendants’ arguments, Def. Mot. 14-18; Def. Reply 1-4, Judge Farrer found that

Boughn omitted considering the licenses “without adequate justification,” Order 4. The Court

cited authority for this, Order 4 (citing Gaylord v. United States, 777 F.3d 1363, 1368 (Fed. Cir.

2015), for the proposition that “[t]he hypothetical-negotiation determination must be tied to the

particular work at issue and its marketplace value”), and Defendants also cited several other


                                                 4
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 6 of 11




cases to the same effect, Def. Mot 14-18; Def. Reply 2-4. While Plaintiff cites to other cases that

declined to exclude testimony under different facts, not only are those cases inapposite as

Defendants explained in their papers, Judge Farrer exercised his sound discretion in following

the cases cited by Defendants.

       In terms of the viral nature of the photographs, Plaintiff argues that Defendants’ uses

generally did not relate to their viral nature. Objections 6. Putting aside the accuracy of that

characterization, Plaintiff’s argument misses the point. As Boughn conceded, the hypothetical

negotiation at issue would be a single negotiation before the uses at issue. Def. Mot., Boyer Decl.

Ex. B at 35:13-24, 285:14-21. Accordingly, the later popularity of the images would have been

unknown to the parties. And, as the Court explained, even after the images began receiving

notoriety, Plaintiff continued to license use of the images for no money, and Boughn’s failure to

take this into account “leave[s] unbridged a major analytical gap.” Order 5.

       Plaintiff takes issue with the Court’s reference to Defendants’ revenue from postings that

included the photograph, both because he doesn’t believe the figures are accurate and because he

claims they are irrelevant. In terms of the accuracy issue, it is presently before the Court as part

of one of Plaintiff’s pending discovery motions. ECF No. 76. In short, Plaintiff did not like the

answers he received regarding the revenue data Defendants produced, but also chose not to seek

further information even when Defendants offered an additional witness at their cost.2 That is no

basis to disregard the evidence in the record. Moreover, while Plaintiff is correct that profits may




2
       Moreover, before Plaintiff filed his Amended Objections, Defendants proffered a
declaration from the company witness authenticating the documents and explaining why
Defendants have “every reason to believe that the pageviews” and thus the revenue “reflected in”
the documents Plaintiffs challenges “are accurate, excluding insignificant deviations.” See ECF
No. 110-1 (declaration of Bridget Williams, proffered in response to motion to exclude certain
evidence cited in Defendants motion for summary judgment).


                                                  5
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 7 of 11




be recovered in addition to actual damages in a copyright case where Plaintiff can connect them

to the alleged infringement, that does not mean they are not relevant to the hypothetical license

fee. Indeed, it seems plainly relevant that the amount Defendants would expect to make from a

license would be part of the consideration of how much to pay. And it is the extreme disconnect

between Boughn’s proposed market value and Defendants’ actual revenue that the Court

properly noted as a red flag, even if not determinative. Order 5; Clarification Order 4.

       Plaintiff’s attempt to justify the arbitrary 10% discount Boughn applied rings hollow.

While he claims Boughn did explain its basis, that explanation amounts to the discount being

“customary” within another arbitrary range. Objections 8. As the Court explained, that is not a

sufficient explanation given the facts presented here. Order 5-6. Indeed, as Defendants pointed

out in the briefing, Boughn could not identify any situation where a licensee paid anything close

to the amount she posits for an editorial license. The example she offered as the closest analog

was Microsoft’s purchase of all rights (not just a non-exclusive license as is at issue here) to the

photograph used as the default wallpaper for Windows XP for $125,000. Def. Mot. 9 n.10. In

other words, Boughn opined that Defendants would have paid for a non-exclusive license over

four times the amount that Microsoft paid for all rights to the photograph that served as the

default wallpaper for at least one billion computers worldwide and is reportedly the most viewed

photograph in human history. This aptly illustrates the lack of fit and unreliability of her opinion.

       Plaintiff does not seriously contest the Clarified Order’s finding that, because the photos

were marketed and licensed primarily in groups, “[t]here is no sound basis for” Boughn’s

“assum[ption] that every photo necessarily has an independent economic value that should be

added together with the other photos’ necessary independent economic values to achieve a total”

hypothetical license fee. Clarification Order 2. Instead, Plaintiff essentially responds: so what?




                                                  6
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 8 of 11




He argues that an expert is not required to establish the photos’ independent economic value

before using per photo licensing fees in an actual damages calculation. That argument defies

both common sense and Daubert. Boughn’s calculation of a hypothetical license fee by

multiplying the fee for each separate photograph for each separate potential display—

notwithstanding the fact that multiple at-issue photographs were never actually licensed

separately—epitomizes a lack of fit between the facts and her opinion. Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 591 (1993).

       Accordingly, the Court did not act erroneously in exercising its gatekeeping function

under Daubert to exclude her opinion on this ground, let alone clearly erroneously. Plaintiff’s

denial that the photographs were typically licensed as a group also falls flat—Plaintiff never

licensed the photographs separately even if the licensee sometimes only wanted one. In any

event, one or two outliers do not change the pattern of marketing and licensing as a group.

Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1281 (11th Cir. 2015) (rejecting

“outlier” instances of photos being sold separately in light of pattern of group licenses); see Def.

Reply 5 n.8.

       Finally, Plaintiff argues that, because other courts have accepted Boughn’s methodology

of straight multiplication of stock licenses in other circumstances, it was error for the Court to

exclude it here. Objections 10. He further suggests there is no precedent supporting exclusion

based on failure to consider actual licensing history. Id. Neither argument has merit. Defendants

cited numerous cases stressing the importance of considering actual licensing history. Def. Mot

14-18; Def. Reply 2-4. And Defendants cited cases excluding expert opinions where the expert

failed to account for such history. Id.; see also ECF No. 95 at 55:17–56:5 (citing 360 Mortg.

Grp., LLC v. Homebridge Fin. Servs., Inc., No. A-14-CA-00847-SS, 2016 WL 6075566, at *4




                                                  7
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 9 of 11




(W.D. Tex. Apr. 22, 2016) (excluding expert who chose not to use plaintiff’s actual sales in

favor of third-party data to project damages and noting that “[e]xperts cannot ignore relevant

evidence by cherry-picking the facts which conform to a desired outcome”); Fair Isaac Corp. v.

Fed. Ins. Co., No. 16-CV-1054 (WMW/DTS), 2020 WL 1330214, at *13 (D. Minn. Mar. 23,

2020) (excluding copyright damages expert who based his opinion on what plaintiff would have

charged rather than what a willing buyer and seller would have agreed upon and criticizing

expert’s “selective application of th[e] facts”). Much like in Fair Isaac, here Boughn admitted in

her testimony that she did not apply a methodology consistent with the legal standard of a

hypothetical license fee and instead used a punitive standard because, in her view, “[t]he time for

negotiation has passed.” Def. Mot., Boyer Declaration Ex. B at 284:25–285:3. The cases cited by

Defendants provide ample support for the Court’s exclusion of Boughn and none of the cases

cited by Plaintiff constitute binding precedent that compels a different result. See Def. Reply 4-5.

       In short, Judge Farrer’s exclusion of Boughn is a classic exercise of discretion that falls

well within his authority and Plaintiff offers no basis to overturn it, let alone a basis that would

suffice under the highly deferential standard of review applicable here.

                                    IV.     CONCLUSION

       For all of the foregoing reasons, Defendants respectfully request that this Court overrule

Plaintiff’s Objections.




                                                  8
Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 10 of 11



                                        Respectfully submitted,

                                         /s/ Ravi V. Sitwala
                                        Jonathan R. Donnellan
                                        Ravi V. Sitwala
                                        Nathaniel S. Boyer
                                        Nina Shah (admitted pro hac vice)
                                        The Hearst Corporation
                                        Office of General Counsel
                                        300 West 57th Street, 40th Floor
                                        New York, NY 10019
                                        Tel: (212) 649-2030
                                        Fax: (212) 649-2035
                                        jdonnellan@hearst.com
                                        rsitwala@hearst.com
                                        nathaniel.boyer@hearst.com
                                        nina.shah@hearst.com

  Dated: July 20, 2020                  Attorney for Defendants




                                 9
     Case 5:18-cv-01039-JKP-RBF Document 117 Filed 07/20/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing on July 20, 2020.


                                                      /s/ Ravi V. Sitwala
                                                         Ravi V. Sitwala




                                                 10
